Title: From Alexander Hamilton to James McHenry, 28 October 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir:
            New  York October 28th. 99
          
          Colonel Parker, in his letter of the twenty fifth of September, mentions to me that he has never heard from Captain Taylor of his regiment. I would thank you to enable me to give to Colonel Parker the requisite information on this subject. Enclosed are the arrangement of relative rank for the company officers of the eighth regiment, the accounts of Mess. Tennison and Burk, and some letters in recommendation of the latter Gentleman. You will find in the Mess. Tutt and Owens included in the arrangement of rank. These Gentlemen have been recommended as officers by Col. Parker, not yet received appointments but have not yet, I believe, received their appointments commissions been merly recommended as officers by Colonel Parker.  They have been inserted in the list under the idea that The insertion of their names has been under the idea that they may hereafter be appointed.
          Colonel Parker speaks in strong terms of the merit of Mess. Burk and Tennison & He wishes that they may be considered as having received their appointments at the period when they began to render service to the regiment. I would recommend that the wish of Colonel Parker on this subject be complied with. Let me be request your attention to the accounts exhibited by these young gentlemen against the United States. Colonel Parker urges that they be allowed, and the thing appears to me so reasonable that I do not hesitate to give it my sanction—
          With perfect respect I have the honor to be
          The Secretary of War—
        